Exhibit 10.118

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (this “Agreement”) is entered into as of this      day
of August, 2006 by and among 80 SOUTH EIGHTH L.L.C., a Delaware limited
liability company (“Assignor”); MB MINNEAPOLIS 8TH STREET, L.L.C., a Delaware
limited liability company (“Assignee”); MINTO BUILDERS (FLORIDA), INC., a
Florida corporation (“New Guarantor”); JBC OPPORTUNITY FUND II, L.P., a Delaware
limited partnership (“Old Guarantor”) and TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation (“Lender”), with reference to the
following facts.

 

RECITALS:

 

A.            On or about December 15, 2004, Lender made a loan to Assignor in
the original principal amount of $161,000,000.00 (the “Loan”), evidenced by that
certain Promissory Note dated December 15, 2004, made by Assignor in favor of
Lender, in the amount of the Loan (the “Note”).

 

B.            The Note is secured by the following:  (i) Mortgage, Assignment of
Leases and Rents, and Security Agreement and Fixture Filing Statement dated
December 15, 2004, from Assignor to Lender, recorded on December 23, 2004 in the
Office of the Register of Titles, Hennepin County, Minnesota under Document No.
4057371 (the “Mortgage”); (ii) Assignment of Leases and Rents dated December 15,
2004, from Assignor to Lender, recorded on December 23, 2004 in the Office of
the Register of Titles, Hennepin County, Minnesota under Document No. 4057372
(the “Assignment”); (iii) UCC-1 Financing Statement filed on December 16, 2004
with the Delaware Department of State under File No. 4355663 (the “Financing
Statement”); and (iv) Real Estate and Insurance Premium Tax Pledge and Security
Agreement dated December 15, 2004 (the “Pledge Agreement”) among Assignor,
Lender and Heitman Financial Services LLC (the “Pledge Agent”). The foregoing
documents, including the Note and the documents described in (i)-(iv) are
collectively called the “Loan Documents.”  In addition, the Old Guarantor
executed a Guaranty of Borrower’s Recourse Liabilities dated December 15, 2004,
in favor of Lender (the “Guaranty”) and Old Guarantor and Assignor executed an
Environmental Indemnity dated December 15, 2004 in favor of Lender (the
“Environmental Indemnity”).

 

C.            Assignor and Assignee have entered into an agreement whereby
Assignor has agreed to transfer to Assignee all of Assignor’s right, title and
interest in and to certain real and personal property encumbered by the
Mortgage, including the improvements and fixtures located thereon, the leases
relating thereto and all personal property encumbered by the Financing Statement
(collectively, the “Property”). The Property is located on the real property
described on Exhibit A hereto.

 

1

--------------------------------------------------------------------------------


 

D.            Assignor and Assignee have requested Lender’s consent to the sale
and transfer of the Property and to assumption by Assignee of Assignor’s
obligations under the Loan Documents. Lender is willing to consent to such
transfer of title and assumption of said indebtedness in accordance with the
terms and conditions of this Agreement.

 

E.             Assignor and Assignee acknowledge that the execution of this
Agreement shall confer a real and substantial benefit upon each of them. Unless
otherwise defined herein, capitalized terms shall have the meaning and
definition set forth in the Loan Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing facts and the covenants
contained herein and other consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.             Assumption of the Loan. Subject to the terms and conditions
thereof, including but not limited to Section 15.1 of the Mortgage, Assignee
unconditionally assumes all of the duties, obligations and liabilities of
Assignor under the Loan Documents. In connection therewith, without limiting the
generality of the foregoing, Assignee agrees to pay the Note at the time, in the
manner and in all other respects as therein provided, to perform all of the
duties, covenants and obligations provided in the Loan Documents to be performed
by Assignor thereunder at the time, in the manner, and in all other respects as
therein provided, and to be bound by all the terms of the Loan Documents as
fully and to the same extent as if the Loan Documents were originally made,
executed and delivered to Lender by Assignee. Accordingly, the Loan Documents
shall include Assignee as an obligee thereunder, including without limitation,
the inclusion of Assignee as “Borrower” under the Note, the Mortgage, the
Assignment, and the Pledge Agreement and “Debtor” under the Financing Statement.
Provided that all of the terms and conditions of this Agreement are satisfied,
and the Property is in fact transferred to Assignee, Lender consents to the
transfer of the Property by Assignor and the assumption of the Loan by Assignee.

 

2.             Release of Assignor and Old Guarantor. Provided that the Property
is in fact transferred to Assignee, Lender hereby releases Assignor from
liability under the Loan Documents and the Environmental Indemnity and Old
Guarantor under the Guaranty and the Environmental Indemnity, in all cases, for
matters occurring after the effective date of this Agreement. Notwithstanding
the foregoing, (a) neither Assignor nor Old Guarantor shall be released of their
liabilities under the Environmental Indemnity by this Agreement except as
hereinafter provided, and (b) Assignor and Old Guarantor agree that their
liability to Lender for acts or omissions arising out of their duties and
obligations under the Loan Documents and the Old Guaranty, respectively, shall
not be impaired, prejudiced or affected in any way whatsoever for matters
arising or occurring before the date of this Agreement, whether known or unknown
at this time. Further, notwithstanding the foregoing, provided that the Property
is in fact transferred to Assignee, Lender hereby releases Assignor and Old
Guarantor from any liabilities arising under the Environmental Indemnity to the
extent that an Environmental Problem (as defined in the Environmental Indemnity)
first arose after the date of the transfer of the Property and did not

 

2

--------------------------------------------------------------------------------


 

result from Assignor’s or Old Guarantor’s acts or omissions. Assignor and Old
Guarantor shall have the burden of proof on these issues.

 

3.                                       Pledge Agreement.

 

(a)           The identity of “Borrower” under the Pledge Agreement will
hereinafter be the Assignee hereunder.

 

(b)           The amounts on deposit in the pledge account under the Pledge
Agreement are hereby transferred to a new account with an appropriate credit
taken by Assignor on the closing statement for the purchase and sale of the
Property. From and after the date hereof the “Pledge Account” pledged to Lender
under the Pledge Agreement shall be named “MB Minneapolis 8th Street, L.L.C.
(IDS Tower Pledge Account) held by Heitman Financial Services LLC, as Pledge
Agent for “Teachers Insurance and Annuity Association of America A/C #
8604380959, maintained by LaSalle Bank, NA.”

 

(c)           From and after the date hereof, Borrower’s Tax ID Number is
20-5336487.

 

4.             Title Endorsement. As a condition of Lender’s consent provided in
this Agreement, Assignee shall provide Lender with one or more endorsement(s) to
Lender’s title insurance policy insuring the Mortgage, in form and content
satisfactory to Lender. The endorsement(s) shall be provided at no cost to
Lender.

 

5.             Further Documentation. As a condition of Lender’s consent herein,
Assignee agrees to execute, contemporaneously herewith, an Assumption of Note,
an Assumption of Mortgage, an Assumption of Assignment of Leases and a new
Financing Statement as well as all other documents required by Lender in
connection with the transfer and assumption. New Guarantor also agrees to
execute a new Guaranty of Borrower’s Recourse Liabilities (“New Guaranty”) and a
new Environmental Indemnity (“New Environmental Indemnity”). Assignee hereby
agrees that it will at any time, upon written request therefor, execute and
deliver to Lender any new or confirmatory documents that Lender reasonably may
request to evidence Assignee’s assumption of the Loan, as contemplated
hereunder.

 

6.             Acknowledgment of Debt. Assignor and Assignee each acknowledges
for itself by its execution hereof that the indebtedness evidenced by the Note
is unconditionally due and owing to Lender as provided in the Note and that as
of the date hereof Assignor, Assignee and Old Guarantor have no actions,
defenses, demands or claims of set-off or deduction whatsoever in respect of the
Loan, and the Loan Documents, the Guaranty and the Environmental Indemnity
against:  (i) Lender, its affiliates, agents, attorneys, officers, employees or
servicers in respect of the Loan, and the Loan Documents, the Guaranty and the
Environmental Indemnity; (ii) the indebtedness evidenced by the Note or any of
the other Loan Documents; or (iii) the Loan Documents, the Environmental
Indemnity or the Guaranty. Furthermore, Assignor, Assignee, and Guarantor each
acknowledges (to the best of its knowledge) that as of the date hereof,

 

3

--------------------------------------------------------------------------------


 

Lender has in no way defaulted or performed or not performed any act or omission
under Loan Documents, the Environmental Indemnity or the Guaranty that would or
could give rise to any action, suit, debt, liability, damages, claims, costs,
expenses or demands whatsoever, in law or in equity or otherwise, by Assignor,
Assignee or Guarantor against Lender.

 

7.             Ratification of Documents. Except as herein specifically
modified, the terms, covenants and conditions of the Loan Documents, the
Environmental Indemnity and the Guaranty shall remain in full force and effect
without any further modification (except for the limitation stated in paragraph
2 of this Agreement) and the parties hereby ratify the same.

 

8.             No Waiver of Future Consent. Lender’s consent provided herein
shall not be a waiver of the right of Lender to require such consent to future
or successive transfers of the Property, Lender reserving all such rights in the
Note and the other Loan Documents. Assignee acknowledges and agrees that
management of the Property will initially be provided by Inland American Office
Management, L.L.C., a Delaware limited liability company and that there shall be
no change in management without Lender’s prior written consent in accordance
with Section 5.2 of the Mortgage. In addition, Assignor and Assignee acknowledge
and agree that the transfer of the Property to Assignee has exhausted the
Permitted Transfer provisions of Section 12.2(b)(v) of the Mortgage, which shall
hereafter be of no force or effect.

 

9.             Asbestos Abatement and Sprinkler Installation. Assignee hereby
confirms and acknowledges that it has assumed all obligations set forth in the
Mortgage relating to asbestos and sprinkler installation, including without
limitation, the performance and observance of the terms of Letter Agreement re
IDS Center/Alternate Method Proposal Regarding Sprinkler System when undertaking
Remodeling dated April 20, 2004 executed by the Minneapolis Director of
Inspections (the “Inspection Director”) and each of the letters to the
Inspections Director that are referenced therein (collectively, the “Sprinkler
Agreement”)  and with the requirements of the State of Minneapolis Building Code
(as referenced in the Sprinkler Agreement) and any other Laws governing asbestos
abatement and/or installation of sprinklers on the Property.

 

10.           Costs. As a condition of Lender’s consent herein, Assignor and
Assignee shall pay all costs of the assignment and assumption made pursuant
hereto, including, without limitation, attorneys’ fees and costs, escrow and
recording fees, transfer taxes and title endorsements. Furthermore, in the event
that Lender resorts to litigation to enforce this paragraph 9 of this Agreement
against Assignor and/or Assignee, and is the prevailing party therein, all costs
of such trials, appeals and proceedings, including, without limitation, any
bankruptcy proceedings, shall be paid by Assignor or Assignee. The liability of
Assignor and Assignee shall be joint and several with respect to this provision.

 

11.           Fees. As a condition of its consent and other agreements
hereunder, Lender shall be paid a fee of one percent (1%) of the outstanding
principal balance under the Note as of the date of the transfer, together with
an administrative fee of $10,000, payable through the escrow closing.

 

4

--------------------------------------------------------------------------------


 

12.           Notices. The address of Assignee for purposes of notices, demands
and other communication under the Loan Documents shall be:

 

MB Minneapolis 8th Street, L.L.C.

c/o The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn:  Lori Foust

 

with a copy to:

 

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attn:  Dennis Holland, Esq.

Law Department

 

The Loan Documents are hereby modified such that the foregoing addresses shall
be deemed to be the addresses for all notices, demands and other communications
required to be given to Assignee pursuant to the Loan Documents.

 

13.           Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.

 

14.           Captions. The captions and headings in this Agreement are for
convenience only and are not to be used to interpret, define or limit the
provisions hereof.

 

15.           Multiple Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one instrument.

 

16.           Status of the Loan. Lender and Assignor hereby represent to each
other and to Assignee that as of this date:

 

(a)           Interest is paid to August 1, 2006;

 

(b)           the outstanding principal balance is $161,000,000.00;

 

(c)           the coupon interest rate is 5.0%;

 

(d)           the maturity date is January 1, 2010;

 

(e)           the monthly interest payment is $670,833.33; and

 

5

--------------------------------------------------------------------------------


 

(f)            to the best of Lender’s and Assignor’s knowledge, as the case may
be, there are no defaults beyond any applicable grace and cure periods under the
terms of the Loan Documents.

 

The above disclosures are subject to collection and final settlement by Lender
of all remittances received to date.

 

 

[SIGNATURES ON NEXT PAGE.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
hereinabove set forth.

 

 

ASSIGNOR:

 

 

 

80 SOUTH EIGHTH L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

JBC Opportunity Fund II, L.P.,

 

 

a Delaware limited partnership,

 

 

its Managing Member

 

 

 

 

 

By:

Buck Investors II, L.L.C., a

 

 

 

Delaware limited liability

 

 

 

company, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

A Member

 

 

 

 

ASSIGNEE:

 

 

 

 

MB MINNEAPOLIS 8TH STREET, L.L.C., a

 

Delaware limited liability company

 

 

 

 

By:

Minto Builders (Florida), Inc.,

 

 

a Florida corporation, its sole member

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE.]

 

7

--------------------------------------------------------------------------------


 

[SIGNATURE CONTINUED FROM PRIOR PAGE.]

 

 

OLD GUARANTOR:

 

 

 

80 SOUTH EIGHTH L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

JBC Opportunity Fund II, L.P.,

 

 

a Delaware limited partnership,

 

 

its Managing Member

 

 

 

 

 

By:

Buck Investors II, L.L.C., a

 

 

 

Delaware limited liability

 

 

 

company, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

A Member

 

 

 

 

 

JBC OPPORTUNITY FUND II, L.P., a

 

Delaware limited partnership

 

 

 

 

By:

Buck Investors II, L.L.C., a

 

 

Delaware limited liability company

 

 

its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

A Member

 

 

 

 

 

 

 

 

 

NEW GUARANTOR:

 

 

 

MINTO BUILDERS (FLORIDA)

 

INC., a Florida corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE.]

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE CONTINUED FROM PRIOR PAGE.]

 

 

LENDER:

 

 

 

TEACHERS INSURANCE AND ANNUITY

 

ASSOCIATION OF AMERICA, a New York

 

corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE.]

 

9

--------------------------------------------------------------------------------


 

[SIGNATURE CONTINUED FROM PRIOR PAGE.]

 

The Pledge Agent under the Pledge Agreement is executing this Agreement for the
sole purpose of agreeing to and acknowledging the changes to the Pledge
Agreement set forth in Section 3 of this instrument.

 

 

 

PLEDGE AGENT:

 

 

 

HEITMAN FINANCIAL SERVICES LLC, a

 

Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

PARCEL 1: TRACT A, REGISTERED LAND SURVEY NO. 1592, HENNEPIN COUNTY, MINNESOTA

 

PARCEL 2: TRACTS B, E, F, AND J, REGISTERED LAND SURVEY NO. 1593, HENNEPIN
COUNTY, MINNESOTA

 

PARCEL 3: NON-EXCLUSIVE EASEMENTS FOR THE BENEFIT OF PARCELS 1 AND 2, CONTAINED
IN THE FOLLOWING DOCUMENTS:

 

(a)           SKYWAY AGREEMENT (NICOLLET MALL SKYWAY) BETWEEN IDS PROPERTIES,
INC. AND DAYTON HUDSON CORPORATION DATED FEBRUARY 1, 1971 RECORDED AUGUST 2,
1973 AS DOCUMENT NO. 1079935.

 

(b)           SKYWAY AGREEMENT (7TH STREET SKYWAY) AMONG SFA-ATLANTA, INC., 80
SOUTH EIGHTH STREET LIMITED PARTNERSHIP, AND 65 1 NICOLLET PARTNERSHIP DATED
SEPTEMBER 12, 1989, RECORDED DECEMBER 12, 1990 AS DOCUMENT NO. 2142430.

 

(c)           DECLARATION (8TH STREET SKYWAY) DATED FEBRUARY 10, 1982 RECORDED
FEBRUARY 22, 1982 AS DOCUMENT NO. 1458821.

 

(d)           DECLARATION (MARQUETTE AVENUE SKYWAY) DATED JANUARY 22, 1970
RECORDED AUGUST 2, 1973 AS DOCUMENT NO. 1079937, AS AMENDED BY SUPPLEMENT TO
DECLARATION, DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT NO.
1458829.

 

(e)           DECLARATION (MARQUETTE AVENUE TUNNEL) DATED JUNE 30, 1970 RECORDED
AUGUST 2, 1973 AS DOCUMENT NO. 1079938, AS AMENDED BY SUPPLEMENT TO DECLARATION
DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOCUMENT NO. 1458828.

 

(f)            EASEMENTS AND COVENANTS AGREEMENT DATED DECEMBER 4 1991, RECORDED
DECEMBER 5, 1991 AS DOCUMENT NO. 2220574, AS AMENDED BY AMENDED AND RESTATED
AGREEMENT OF EASEMENTS AND COVENANTS DATED DECEMBER 3 1, 2002, RECORDED JANUARY
23, 2003 AS DOCUMENT NO. 3670146.

 

(g)           DECLARATION REGARDING CERTAIN EASEMENTS (BAKER BLOCK AND IDS
CENTER) DATED FEBRUARY 11, 1982, RECORDED FEBRUARY 22, 1982 AS DOUCMETN NO.
1458830.

 

11

--------------------------------------------------------------------------------